Name: Commission Implementing Decision (EU) 2017/1415 of 3 August 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 5571) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  agricultural activity;  regions of EU Member States;  Europe;  international trade
 Date Published: 2017-08-04

 4.8.2017 EN Official Journal of the European Union L 203/9 COMMISSION IMPLEMENTING DECISION (EU) 2017/1415 of 3 August 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 5571) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2017/247 (3) was adopted following outbreaks of highly pathogenic avian influenza of subtype H5 in a number of Member States (the concerned Member States), and the establishment of protection and surveillance zones by the competent authority of the concerned Member States in accordance with Council Directive 2005/94/EC (4). (2) Implementing Decision (EU) 2017/247 provides that the protection and surveillance zones established by the competent authorities of the concerned Member States in accordance with Directive 2005/94/EC are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. Implementing Decision (EU) 2017/247 also lays down that the measures to be applied in the protection and surveillance zones, as provided for in Article 29(1) and Article 31 of Directive 2005/94/EC, are to be maintained until at least the dates for those zones set out in the Annex to that Implementing Decision. (3) The Annex to Implementing Decision (EU) 2017/247 was subsequently amended by Commission Implementing Decisions (EU) 2017/417 (5), (EU) 2017/554 (6), (EU) 2017/696 (7), (EU) 2017/780 (8), (EU) 2017/819 (9), (EU) 2017/977 (10), (EU) 2017/1139 (11), (EU) 2017/1240 (12) and (EU) 2017/1397 (13) in order to take account of changes to the protection and surveillance zones established by the competent authorities of the Member States in accordance with Directive 2005/94/EC, following further outbreaks of highly pathogenic avian influenza of subtype H5 in the Union. In addition, Implementing Decision (EU) 2017/247 was amended by Implementing Decision (EU) 2017/696 in order to lay down rules regarding the dispatch of consignments of day-old chicks from the areas listed in the Annex to Implementing Decision (EU) 2017/247, following certain improvements in the epidemiological situation as regards that virus in the Union. (4) The overall disease situation in the Union has been steadily improving. However, since the date of the last amendment made to Implementing Decision (EU) 2017/247 by Implementing Decision (EU) 2017/1397, Italy has detected new outbreaks of highly pathogenic avian influenza of subtype H5N8 in poultry holdings, namely in the regions of Lombardia and Veneto of that Member State. Italy has also notified the Commission that it has taken the necessary measures required in accordance with Directive 2005/94/EC, including the establishment of protection and surveillance zones around the infected poultry holdings. (5) The Commission has examined the measures taken by Italy in accordance with Directive 2005/94/EC, following the recent outbreaks of avian influenza of subtype H5N8 in that Member State, and it has satisfied itself that the boundaries of the protection and surveillance zones, established by the competent authority of Italy, are at a sufficient distance to any holding where an outbreak of highly pathogenic avian influenza of subtype H5N8 has been confirmed. (6) In order to prevent any unnecessary disturbance to trade within the Union, and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level, in collaboration with Italy, the protection and surveillance zones established in Italy, in accordance with Directive 2005/94/EC, following the recent outbreaks of highly pathogenic avian influenza of subtype H5N8 in that Member State. Therefore, the entries for Italy in the Annex to Implementing Decision (EU) 2017/247 should be updated to take account of the current epidemiological situation in that Member State as regards that disease. (7) The Annex to Implementing Decision (EU) 2017/247 should therefore be amended to update regionalization at Union level to include the protection and surveillance zones established by Italy, in accordance with Directive 2005/94/EC and the duration of the restrictions applicable therein. (8) Implementing Decision (EU) 2017/247 should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2017/247 is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 August 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2017/247 of 9 February 2017 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 36, 11.2.2017, p. 62). (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (5) Commission Implementing Decision (EU) 2017/417 of 7 March 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 63, 9.3.2017, p. 177). (6) Commission Implementing Decision (EU) 2017/554 of 23 March 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 79, 24.3.2017, p. 15). (7) Commission Implementing Decision (EU) 2017/696 of 11 April 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 101, 13.4.2017, p. 80). (8) Commission Implementing Decision (EU) 2017/780 of 3 May 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 116, 5.5.2017, p. 30). (9) Commission Implementing Decision (EU) 2017/819 of 12 May 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 122, 13.5.2017, p. 76). (10) Commission Implementing Decision (EU) 2017/977 of 8 June 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 146, 9.6.2017, p. 155). (11) Commission Implementing Decision (EU) 2017/1139 of 23 June 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 164, 27.6.2017, p. 59). (12) Commission Implementing Decision (EU) 2017/1240 of 7 July 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 177, 8.7.2017, p. 45). (13) Commission Implementing Decision (EU) 2017/1397 of 27 July 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 197, 28.7.2017, p. 13). ANNEX The Annex to Implementing Decision (EU) 2017/247 is amended as follows: (1) In Part A, the entry for Italy is replaced by the following: Member State: Italy Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC  Municipality of SOLFERINO (MN): West of via Caviana, of via XX Settembre, of via G. Garibaldi, of via Ossario, of via San Martino  Municipality of CASTIGLIONE DELLE STIVIERE (MN): South of via Astore, of via Fichetto, of via Astore, East of SP83, South of via Giuseppe Mazzini, East of via Casino Pernestano, of via Roversino, of via Berettina, North-East of SP9  Municipality of MEDOLE (MN): North of SP8, North-East of via CÃ Morino, West of via CÃ Morino, of via S. Martino, North of via Cavour, of SP9 24.8.2017  Municipality of BAGNOLO SAN VITO (MN): East of Via Ploner, North of Via Gradaro, East of Via Canova, North of SP413 and Via Romana Nuova, North-East of Via Molinara, West of SP413  Municipality of SUSTINENTE (MN): West of SP79, North of SP482, North of Via Sacchetta, left bank of Po river  Municipality of RONCOFERRARO (MN): South-East of SP31, South of SP30, South of SP80 13.8.2017  Municipality of CASALOLDO (MN): East of str. Grassi, North of via Squarzieri  Municipality of GUIDIZZOLO (MN): South of str. to Medole, South-West of via Casarole, West of via Marchionale  Municipality of CASTEL GOFFREDO (MN): East of SP8, of viale Prof. B. Umbertini, of via Monteverdi, North of SP6, North-East of via C. Battisti, East of via Ospedale, North-East of str. Zocca, North-East of Contrada Perosso Sopra, East of str. Profondi, of via Castellina  Municipality of MEDOLE (MN): South-East of SP8, South of via Matteotti, South-West of via Guidizzolo  Municipality of CERESARA (MN): North-West of SP16, North-East of via Colombare Bocchere and via S. Martino, North of SP16, North-West of SP7, e of SP15 9.8.2017  Municipality of BONAVIGO (VR): North-East of SP18  Municipality of PRESSANA (VR): North of SP40b, East of the country road that intersect via Braggio at number n.56  Municipality of ALBEREDO D'ADIGE (VR): East of SP18  Municipality of VERONELLA (VR): South of the Leb canal, East of SP18  Municipality of COLOGNA VENETA (VR): West of SP500, South-West of via Santa Apollonia, North-East of SP19, South and West of via Santi Pietro and Paolo, South of the Leb canal 19.8.2017  Municipality of ISOLA of SCALA (VR): South of via Mandello, East of SS12, South of via Toccolo, West and South of via S. Gabriele, West and South of via Guasto, East of via Gabbietta, South of via Cognare  Municipality of SALIZZOLE (VR): West of SP48c, South of SP20, West of via G. Rossini, South of via Dante Alighieri, West of via Lavacchio, South of via Franchine  Municipality of SORGA' (VR): East of via S. Pietro  Municipality of NOGARA (VR): North of via Spin, East of via Montalto, of via Olmo, North of SR10, West of SS12, of SP20  Municipality of ERBE' (VR): South of via Campagnola, East of via Madonna, of via San Pietro, of via Pioppa Santa 21.8.2017  Municipality of CASTELLUCCHIO (MN): East of via Mantellazze, of via Marchiodola, North of SP55; North-West of via Borsatta, of str. Picco, of str. Fontana  Municipality of RODIGO (MN): South-East of SP1, South-West of SP1 25.8.2017 (2) In Part B, the entry for Italy is replaced by the following: Member State: Italy Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC  Municipality of SOLFERINO (MN): West of via Caviana, of via XX Settembre, of via G. Garibaldi, of via Ossario, of via San Martino  Municipality of CASTIGLIONE DELLE STIVIERE (MN): South of via Astore, of via Fichetto, of via Astore, East of SP83, South of via Giuseppe Mazzini, East of via Casino Pernestano, of via Roversino, of via Berettina, North-East of SP9  Municipality of MEDOLE (MN):North of SP8, North-East of via CÃ Morino, West of via CÃ Morino, of via S. Martino, North of via Cavour, of SP9 From 25.8.2017 to 2.9.2017  Municipality of BAGNOLO SAN VITO (MN): East of Via Ploner, North of Via Gradaro, East of Via Canova, North of SP413 and Via Romana Nuova, North-East of Via Molinara, West of SP413  Municipality of SUSTINENTE (MN): West of SP79, North of SP482, North of Via Sacchetta, left bank of Po river  Municipality of RONCOFERRARO (MN): South-East of SP31, South of SP30, South of SP80 From 14.8.2017 to 22.8.2017  Municipality of CASALOLDO (MN): East of str. Grassi, North of via Squarzieri  Municipality of GUIDIZZOLO (MN): South of str. to Medole, South-West of via Casarole, West of via Marchionale  Municipality of CASTEL GOFFREDO (MN): East of SP8, of viale Prof. B. Umbertini, of via Monteverdi,North of SP6, North-East of via C. Battisti, East of via Ospedale, North-East of str. Zocca, North-East of Contrada Perosso Sopra, East of str. Profondi, of via Castellina  Municipality of MEDOLE (MN): South-East of SP8, South of via Matteotti, South-West of via Guidizzolo  Municipality of CERESARA (MN): North-West of SP16, North-West of via Colombare Bocchere From 10.8.2017 to 18.8.2017  Municipality of CERESARA (MN): North-West of SP15, West of SP7, North of via S. Martino, North-East of via Colombare Bocchere From 10.8.2017 to 2.9.2017  Municipality of SOLFERINO (MN): East of via Caviana, of via XX Settembre, of via G. Garibaldi, of via Ossario, of via San Martino  Municipality of DESENZANO DEL GARDA (BS)  Municipality of CARPENEDOLO (BS)  Municipality of ACQUAFREDDA (BS): North of SP6, of SP11  Municipality of GOITO (MN): North-West of str. Selvarizzo, East of str. Villanova  Municipality of CAVRIANA (MN)  Municipality of VOLTA MANTOVANA (MN): West of strada Bezzetti, North-West of SP19, of str. Cantonale, West of SP7, North-East of SP236, North of Cascina Pivello  Municipality of GUIDIZZOLO (MN)  Municipality of CALVISANO (BS): East of via Chiese, of via Tesoli, of via Paolo Brognoli, North of SP69, East of via Montechiaresa  Municipality of CALCINATO (BS): North of SP668  Municipality of CASTIGLIONE DELLE STIVIERE (MN): North of via Astore, of via Fichetto, of via Astore, West of SP83, North of via Giuseppe Mazzini, West of via Casino Pernestano, of via Roversino, of via Berettina, South-West of SP9  Municipality of CASTEL GOFFREDO (MN): East of SP8, North-East of str. Casaloldo, North of Contrada Molino, North-West of str. Casalmoro, East of str. Nuovissima, of str. Carobio, North-West of Contrada Casalpoglio, North of via Casalpoglio  Municipality of MONTICHIARI (BS): South of SP668, East of via Sant'Eurosia, of via Boschetti of Sopra, South of via Mantova, East of via Padre Annibale of Francia, of str. Vicinale Scoler, of via Scoler, South of SP236, of SP668, East of SP29, North-East of via Montechiaresa  Municipality of LONATO DEL GARDA (BS): South-West of SP11, East of SP25, South-East of SP668  Municipality of MEDOLE: South of SP8, South-West of via CÃ Morino, East of via CÃ Morino, of via S. Martino, South of via Cavour, of SP9  Municipality of MONZAMBANO (MN): West of SP19, South of SP74, West of str. S. Pietro  Municipality of POZZOLENGO: South of E70 2.9.2017  Municipality of SUSTINENTE (MN): East of SP79, South of SP482  Municipality of QUINGENTOLE (MN)  Municipality of SAN GIORGIO of MANTOVA (MN): East of SP28, South-East of SP10  Municipality of BIGARELLO (MN): South of SP10, Via Gazzo, West of via Galeotto, of via Roma.  Municipality of PEGOGNAGA (MN): North of SP49, East of Strada Ruggera, North-East of Strada Panazza Ruggera  Municipality of SAN BENEDETTO PO (MN): North of Tangenziale Sud, SP49  Municipality of BAGNOLO SAN VITO (MN): West of Via Ploner, South of Via Gradaro, West of Via Canova, South of SP413 and Via Romana Nuova, South-East of Via Molinara, West of SP413  Municipality of BORGO VIRGILIO (MN): North of SP413 and Strada Romana  Municipality of MANTOVA (MN): East of SR62 (Via Parma), South of SP28 (Via Brennero)  Municipality of SERRAVALLE A PO (MN)  Municipality of RONCOFERRARO (MN): North-East of SP482, North-West of SP31, North of SP30, North-East of SP80, and South of Stradello Pasqualone.  Municipality of QUISTELLO (MN): North of Tangenziale Sud, North-West of Via Cortesa, North-West of Via N. Sauro, North of SP496, East of Via Cantone, North-East of Via Basaglie, North of Via Sanguinetto, West of SP72 22.8.2017  Municipality of RONCOFERRARO (MN): North of Stradello Pasqualone From 23.8.2017 to 30.8.2017  Municipality of CASALMORO (MN)  Municipality of CASTEL GOFFREDO (MN): West of SP8, South-West of str. Casaloldo, South of Contrada Molino, South-East of str. Casalmoro, West of str. Nuovissima, of str. Carobio, South-East of Contrada Casalpoglio, South of via Casalpoglio  Municipality of ACQUAFREDDA (BS): South of SP6, SP11  Municipality of REMEDELLO (BS): North of via Solferino, of via Dante, of via XXIV Aprile, East of SP76, of via Silvio Pellico,North of SP29, East of via Padre M. Cappellazzi, South-East of SP29  Municipality of VOLTA MANTOVANA (MN): West of SP18, of via I Maggio, of via S. Martino, of via Golfo, of SP19. East of strada Bezzetti, South-East ofSP19, strada Cantonale, East of SP7, South-West of SP236, South of Cascina Pivello  Municipality of GOITO (MN): West of SP7, North-East of SP16, West of SP19; South-West of Str. Villanova, South-East of Str per Selvarizzo  Municipality of PIUBEGA (MN): North-West of SP7, South of SP1, North-West of SP7  Municipality of MARIANA MANTOVANA (MN)  Municipality of CERESARA (MN): South-East of SP16, South-West of via Colombare Bocchere and via S. Martino, South-East of SP7, and of SP15, West of SP7; North of Villa Belgiardino, North of via Piubega; West of str. Solarolo, North of via Santa Maria.  Municipality of CASALOLDO (MN): West of str. Grassi, South of via Squarzieri  Municipality of ASOLA (MN):North of SP7, North-East of SP68, North-East of via Bonincontri Longure, North of via Aporti, North-East of via SP343,North of SP2, East of via Bassa of Casalmoro 18.8.2017  Municipality of BONAVIGO (VR): North-East of SP18  Municipality of PRESSANA (VR): North of SP40b, East of the country road that intersect via Braggio at number n.56  Municipality of ALBEREDO D'ADIGE (VR): East of SP18  Municipality of VERONELLA (VR): South of the Leb canal, East of SP18  Municipality of COLOGNA VENETA (VR): West of SP500, South-West of via Santa Apollonia, North-East of SP19, South and West of via Santi Pietro and Paolo, South of the Leb canal From 20.8.2017 to 28.8.2017  Municipality of BONAVIGO (VR): South-West of SP18  Municipality of LONIGO (VI): South of via Rotonda, West of SP17, South of via S. Giovanni, of via Madona, of via Pavarano, of via Lobbia Vicentina  Municipality of RONCO ALL'ADIGE (VR): East of SP39b,North of SP19, East of via Ronchi, South of via Gatelle, East of via Mazza  Municipality of MONTAGNANA (PD): North of via A. Dozzi, East of via Arzarin, West of via Pallonga,North of SR10, North-West of via Lognolo, West of via Saoncella, South-West of via Busi, West of via Argine Padovano  Municipality of COLOGNA VENETA (VR): East of SP500, North-East of via Santa Apollonia, South-West of SP19, North and East of via Santi Pietro and Paolo, North of Leb canal  Municipality of LEGNAGO (VR): East of via del Pontiere, North-West of viale Regina Margherita, North of via XXIV Maggio, of via Passeggio, of via Disciplina, West of SR10, East of via Papa Pio X, North-West of SP42a  Municipality of BOSCHI SANT'ANNA (VR): North of via Scaranella, of via Stradone, West of via Piazza S. Marco, North-West of via Casette, West of via Faro, North-East of via Viadane, North of via Stradone  Municipality of PRESSANA (VR): South of SP40b, West of country road that intersect via Braggio at number n.56 28.8.2017  Municipality of ASIGLIANO VENETO (VI): West of via Roma, South of via Trieste, West of via Vela, South of SP3  Municipality of OPPEANO (VR): North-East of BussÃ ¨ river, East of SP21, of via Dante Alighieri, of via Fossette, North of via Postale Vecchia  Municipality of BEVILACQUA (VR): West of SP41, West of via Lupara, North-West of SP42a  Municipality of CEREA (VR): North of via Fossalta, East of SP45, North-East of via Palesella Scuole, of via Palesella, North of SP44c, East of SS434  Municipality of ALONTE (VI): West of via Sabbionara, South of via Castelletto  Municipality of ORGIANO (VI): West of via Paradiso, of via Teonghio, West of SP14  Municipality of SAN BONIFACIO (VR): East of SP38, South-East of via Cimitero, East of SP7, South of via Circonvallazione, South of SP38  Municipality of ROVEREDO of GUA' (VR): South-West of via Dante Alighieri, West of via Battisti, South-West of via Rosa  Municipality of SAN PIETRO of MORUBIO (VR): North of via Fossalta, of via Rubbiani, North-East of via Orti, East of via Luche, South of via Bosco, East of via Casalino  Municipality of ISOLA RIZZA (VR): North of via Muselle, East of SP45a, North of SP3  Municipality of BELFIORE (VR): South of SP38, East of via Moneta, South-West of SP395, South-East of via Bionde, West of via Porto, South-East of SP39b  Municipality of ROVERCHIARA (VR)  Municipality of ANGIARI (VR)  Municipality of ARCOLE (VR)  Municipality of ALBEREDO D'ADIGE (VR): West of SP18  Municipality of VERONELLA (VR): North of Leb canal, West of SP18  Municipality of MINERBE (VR)  Municipality of ZIMELLA (VR) 28.8.2017  Municipality of ISOLA of SCALA (VR): South of via Mandello, East of SS12, South of via Toccolo, West and South of via S. Gabriele, West and South of via Guasto, East of via Gabbietta, South of via Cognare  Municipality of SALIZZOLE (VR): West of SP48c, South of SP20, West of via G. Rossini, South of via Dante Alighieri, West of via Lavacchio, South of via Franchine  Municipality of SORGA' (VR): East of via S. Pietro  Municipality of NOGARA (VR): North of via Spin, East of via Montalto, of via Olmo, North of SR10, West of SS12, of SP20  Municipality of ERBE' (VR): South of via Campagnola, East of via Madonna, of via San Pietro, of via Pioppa Santa From 22.8.2017 to 30.8.2017  Municipality of SORGA' (VR): West of via S. Pietro  Municipality of GAZZO VERONESE (VR): West of e North of via Dosso de Pol, North of via Ronchetrin, North-West of via Bastia, West of SS12, North of via FrescÃ , of via Dante Alighieri, of via Olmo, West of SP47a, North-West of via Frassino  Municipality of CONCAMARISE (VR)  Municipality of NOGARA (VR): South of via Spin, West of via Montalto, of via Olmo, South of SR10, East of SS12, of SP20  Municipality of ERBE' (VR): North of via Campagnola, West of via Madonna, of via San Pietro, of via Pioppa Santa  Municipality of ISOLA of SCALA (VR): North of via Mandello, West of SS12, North of via Toccolo, East of e North of via S. Gabriele, East of e North of via Guasto, West of via Gabbietta, North of via Cognare  Municipality of BOVOLONE (VR)  Municipality of SAN PIETRO of MORUBIO (VR): West of via Farfusola, of via Borgo, South-West of via Parti  Municipality of SANGUINETTO (VR): North and West of via Marchiorina, West of via Bonzanini, North of SR10  Municipality of BIGARELLO (MN): East of via Galeotto, of via Roma, of SP71  Municipality of CASTEL D'ARIO (MN)  Municipality of VILLIMPENTA (MN)  Municipality of TREVENZUOLO (VR): East of SP25, South of via Venezia, East of via Roma, South-East of via D. Alighieri, East of str. Demorta  Municipality of OPPEANO (VR): North-West of SP20, West of via Corsina, of via SP21a, South of via Sorio, West of via Croce, South of SP21, and South of via Corte Fabbriche, West of SP51  Municipality of CEREA (VR): West of via Favaletto, of SP48a, of SP2, North of via Brunel, West of via Isolella Bassa  Municipality of SALIZZOLE (VR): East of SP48c, North of SP20, East of via G. Rossini, North of via Dante Alighieri, East of via Lavacchio, North of via Franchine  Municipality of CASTELBELFORTE (MN): North-East of SP249, East of SP25, South of via Pescine, East of and North of via Cimitero, East of via RoncolevÃ 30.8.2017  Municipality of CASTELLUCCHIO (MN): East of via Mantellazze, of via Marchiodola,North of SP55, e North-West of via Borsatta, of str. Picco, of str. Fontana  Municipality of RODIGO (MN): South-East of SP1, South-West of SP1 From 26.7.2017 to 3.9.2017  Municipality of CURTATONE  Municipality of PIUBEGA (MN): a South-East of SP7, North of SP1, South-East of SP7  Municipality of MARCARIA (MN): a South-East of SP10, East of SP57  Municipality of MARMIROLO (MN): West of SP236  Municipality of SAN MARTINO DALL'ARGINE (MN): North of SP58, East of SP78, North-East of left bank of Oglio river  Municipality of GAZZUOLO (MN): East of SP58  Municipality of ACQUANEGRA SUL CHIESE (MN): North-East of SP67, South-East of SP17  Municipality of RODONDESCO  Municipality of CERESARA (MN): East of SP7, South of Villa Belgiardino, and East of str. Solarolo, South of via Santa Maria  Municipality of GOITO (MN): East of SP7, South-West of SP16, West of e South of SP236  Municipality of MANTOVA (MN): a North-West of via Brescia, East of SR62, North-West of SP10, West of viale Pompillio, West of SP29  Municipality of PORTO MANTOVANO (MN): West of SP236, of via Brescia  Municipality of GAZOLDO DEGLI IPPOLITI (MN)  Municipality of CASTELLUCCHIO (MN): West of Via Mantellazze, of via Marchiodola, di SP55, South-East of via Borsatta, Str. Picco, Str. Fontana  Municipality of RODIGO (MN): a North-West of SP1, North-East of SP1 3.9.2017